 
 
Exhibit 10.1

AEROFLEX INCORPORATED
35 South Service Road
Plainview, New York  11803




                        August 15, 2007






 
Re:  Addendum to March 2, 2007 Letter Agreement and May 25, 2007 Letter
Agreement



Dear Mr. Blau:


This Letter Agreement is entered into, effective as of the date hereof, between
you and Aeroflex Incorporated (“Aeroflex” or the “Company”).  Reference is made
to those certain letter agreements between you and Aeroflex dated March 2, 2007
(the “March 2 Letter Agreement”) and May 25, 2007, each of which remains in full
force and effect.  Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the March 2 Letter Agreement.


For purposes of determining the 2007 Bonus amount, the Company agrees that to
the extent the Company's consolidated pre-tax earnings for the fiscal year ended
June 30, 2007 ("FY 2007") are reduced by an accrual for the bonuses to be paid
to employees located in the Plainview office in respect of FY 2007, such
accruals shall not be considered and shall not reduce the Company's consolidated
pre-tax earnings in computing your 2007 Bonus.


Please indicate your agreement and acceptance of the terms of this Letter
Agreement by executing both copies in the space indicated and returning one copy
to Aeroflex.
 
 

  AEROFLEX INCORPORATED          
 
By:
/s/ John Adamovich, Jr.       Name:    John Adamovich, Jr.       Title:    
 Senior Vice President and Chief Financial Officer          


 
ACCEPTED AND AGREED TO:




/s/ Harvey R. Blau
Harvey R. Blau